Citation Nr: 0946606	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability; and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle disability; and if so, 
whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability; and if so, whether 
service connection is warranted.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the appellant's claims of entitlement to service connection 
for a low back disability, a bilateral ankle disability and a 
left knee disability.  The rating decision also denied 
entitlement to service connection for a right knee disability 
and a bilateral hip disability.  The appellant submitted a 
Notice of Disagreement in April 2005 and timely perfected his 
appeal in January 2006.

The appellant requested a Travel Board hearing on his January 
2006 VA Form 9 [Substantive Appeal].  He was subsequently 
scheduled for a Board hearing at the St. Petersburg, Florida 
RO on November 7, 2007.  The appellant failed to report to 
his hearing.  He did not provide any explanation for his 
failure to report, nor did he request a subsequent Board 
hearing.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

With regard to the appellant's petition to reopen his claims 
of entitlement to service connection for a low back 
disability, a bilateral ankle disability and a left knee 
disability, to establish jurisdiction over these issues, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2009).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claims.

The issues of entitlement to service connection for a low 
back disability, a bilateral ankle disability, a bilateral 
knee disability and a bilateral hip disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any 
further action on his part is required.


FINDINGS OF FACT

1.  The Board denied the appellant's claims of entitlement to 
service connection for a low back disability, a bilateral 
ankle disability and a left knee disability in May 1980; the 
appellant did not appeal that denial and it is final.

2.  Evidence received since the May 1980 Board decision 
relates to unestablished facts necessary to substantiate the 
claims of entitlement to service connection for a low back 
disability, a bilateral ankle disability and a left knee 
disability, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

The criteria for reopening the claims of entitlement to 
service connection for a low back disability, a bilateral 
ankle disability and a left knee disability have been met, 
and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues for resolution before the Board are whether new 
and material evidence has been received sufficient to reopen 
the appellant's claims of entitlement to service connection 
for a low back disability, a bilateral ankle disability and a 
left knee disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim, "new and 
material evidence" must be associated with the claims file.  
See 38 U.S.C.A. § 5108 (West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The May 1980 Board decision 
that denied entitlement to service connection for a low back 
disability, a bilateral ankle disability and a left knee 
disability is final and may not be reopened in the absence of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the appellant's claims to reopen were filed in 
November 2004.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claims 
in order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished facts necessary to substantiate the claims.  
See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1980 Board denial of the claims, the 
evidence of record consisted of: the appellant's available 
service treatment records; private treatment records from 
R.H., R.M.W., M.D., R.R., M.D., and J.Q.D., M.D.; and lay 
statements from J.T.B., W.S., R.C.B., and E.F.P.

Evidence received in the current attempt to reopen the claims 
includes lay statements and private treatment records from 
R.L.S., M.D., dated in November 1997 and April 2005.  
Specifically, Dr. S. stated that he had treated the appellant 
on numerous occasions for back, knee and ankle pain.  "It is 
certainly medically possible that the cause of all of these 
symptoms is the result of trauma sustained during 39 
parachute jumps during his military service.  It is 
absolutely certain that those jumps led to worsening and 
acceleration of the degenerative disc and degenerative joint 
disease process."  See Private Treatment Record; R.L.S., 
M.D.; April 19, 2005.

As indicated above, these claims were originally denied 
because there was no medical evidence in support of the 
appellant's claims that his low back, bilateral ankle and 
left knee disabilities were the result of service.  The Board 
finds that the additional evidence is both new and material 
as defined by regulation.  See 38 C.F.R. § 3.156(a) (2009).  

This new evidence does relate to unestablished facts in this 
case (i.e., whether the appellant currently suffers from 
disabilities that are the result of his time in service).  
Having determined that new and material evidence has been 
added to the record, the appellant's claims are reopened.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.




ORDER

The claims of entitlement to service connection for a low 
back disability, a bilateral ankle disability and a left knee 
disability are reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claims of entitlement to service 
connection for a low back disability, a bilateral ankle 
disability and a left knee disability does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the appellant in the development of the claims 
by conducting an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West 2002).  Additionally, the Board finds that the claims 
of entitlement to service connection for a right knee 
disability and a bilateral hip disability also require 
additional evidentiary development prior to the adjudication 
of the claims.

As enumerated above, the appellant has submitted additional 
medical evidence that tends to assert that his current 
disabilities are the result of his time in service.  In a 
case such as this where it appears that the appellant's 
service treatment records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the appellant's 
claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claims, and to explain its 
decision when the appellant's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Unfortunately, inadequate development has been performed in 
order to adjudicate the claims.  Specifically, the Board 
notes that while the appellant's Military Occupational 
Specialty was noted as cook, his Department of Defense Form 
214 indicated that he was the recipient of the Parachutist 
Badge.  This supports the appellant's contention that he was 
required to perform parachute jumps, presumably to include 
night jumps.  The appellant has repeatedly stated that he was 
treated at Fort Bragg for a number of days in September or 
October of 1955.  It does not appear that the RO has 
attempted to contact Fort Bragg in order to determine whether 
the appellant was treated there during the aforementioned 
time period.  The Board is aware of the holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), wherein the Court held 
that VA has constructive notice of documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.

Based on the appellant's statements, that he has suffered 
from pain in his low back and lower extremities since he was 
in service, in conjunction with the medical treatment records 
dated as early as 1968, the appellant should be afforded a VA 
joints examination to determine the nature and etiology of 
any disabilities associated with his low back, ankles, knees 
and hips.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain medical nexus opinions.  Based on the holding 
in O'Hare and affording the appellant the benefit of the 
doubt, he must be afforded a VA joints examination to 
determine the nature and etiology of his claimed 
disabilities.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact Fort Bragg, 
or any other pertinent resource, to 
determine whether the appellant was 
treated for any injuries in either 
September or October of 1955.  Any 
response should be associated with the 
appellant's claims file.

2.  Thereafter, the appellant should be 
scheduled for a VA joints examination 
with an appropriate expert.  The VA 
examiner should thoroughly review the 
appellant's claims file and a copy of 
this REMAND and state this has been 
accomplished in the examination report.  
The VA examiner should diagnose any 
disabilities of the appellant's low 
back, ankles, knees and hips and 
perform any additional testing needed.  
In determining the nature and etiology 
of any diagnosed disabilities, the VA 
examiner should state whether it is at 
least as likely as not that any current 
disabilities are the result of 
parachute jumps in service in 1955.  
The VA examiner should specifically 
address the lay statements in the 
claims file, in addition to the April 
2005 statement of R.L.S., M.D.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for a low back 
disability, a bilateral ankle disability, 
a bilateral knee disability and a 
bilateral hip disability should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


